DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that Applicants does not agree with the Office’s reliance on the prior art of Olek (WO 2014/170497) and they argue that Groups I and II share a special technical feature that makes a contribution over the art.  This argument has been fully considered but is not persuasive.  As discussed below claim 1 is anticipated by the prior art.  Since the method of claim 1 was known in the prior art, unity is lacking because there is no special technical feature common to all of the claims. The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4, 6, 8, 12-16, 18-27 are currently pending. 
Claims 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.

Nucleotide Sequence Disclosures
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, . 

Claim Objections
5.	Claim 15 is objected to because of the following informalities:  for depending upon a withdrawn claim (claim 13).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  for depending upon a withdrawn claim (claim 14).  Appropriate correction is required.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 

8.	Claims 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between CpG sites in the a region corresponding to the mammalian genomic region of SEQ ID NO:  1 and the presence of non-classical monocytes (see clm 21, 25). This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of quantification of relative amount of non-classical monocytes based on comparing relative amounts of said 
The claims recite a step of comparing said relative amount of said non-classical monocytes to a sample taken earlier or in parallel from the same mammal, and/or to a control sample (clm 24). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may compare the relative amounts by looking at the two amounts side by side and thinking about them. 
The claims recite a step of distinguishing said non-classical monocytes from other cell types (clm 25). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may distinguish the non-classical monocytes from the other cell types by thinking about the CpG sites within the genomic region. 
The claims recite a step of concluding on the immune status of the mammal based on the non-classical monocytes (clm 26). The broadest reasonable interpretation of this step is that it may be accomplished by a mental processes. For example, one may conclude the immune status by thinking about the non-classical monocytes. 
The claims recite a step of measuring and/or monitoring the amount of said non-classical monocytes in response to chemical and/or biological substances that are provided (clm 27). The broadest reasonable interpretation of this step is that it may be accomplished by a 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite the steps that are set forth in claim 1.  These steps are not considered to integrate the judicial exceptions into a practical 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite the steps that are set forth in claim 1.  These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. The claims recite bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and
amplifying a genomic region from the bisulfite treated DNA to produce the
amplicon from the genomic region.  The claims instruct one to perform a bisulfite treatment and then perform any amplification based technique on the treated DNA.  The claims do not require the use of any particular non-conventional reagents (i.e., specific primers identified by SEQ ID NO:) to amplify the genomic region. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
Preferably, the amplification involves a polymerase enzyme, a PCR or chemical amplification reaction, or other amplification methods as known to the person of skill as 

The prior art of Olek (WO 2014170497) also demonstrates the well understood, routine, conventional nature of additional elements. Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (p. 14, first full paragraph). The preferred cell-type specific markers are given in Table 4 (p. 21, line 2). Olek teaches that the regions disclosed in Tables 4, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).  It is noted that Table 4F contains markers for monocytes and their subtypes.  The ncMOC nm10 is identical to instant SEQ ID NO:  1 at positions 200-249, and is disclosed as a marker for “ncMOC nm10” and “ncMOC” appears to be an abbreviation for non-classical monocytes (see column headings and Figure 1, also).  The “discovery fragment” for the genomic region is given in the table.  The fragment is found within SEQ ID NO: 1 of the present application (see alignment below)

    PNG
    media_image1.png
    111
    653
    media_image1.png
    Greyscale


Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12, 15-16, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, 12, and 19-27 recite the limitation “a region corresponding to the mammalian genomic region of SEQ ID NO:  1”. This limitation is considered indefinite because the term “corresponding” has not been clearly defined in the specification and because there is no art recognized definition for this term as it relates to nucleic acid sequences.  It is unclear if a region “corresponding” the mammalian genomic region, is a fragment of SEQ ID NO: 1, or if it is a sequence “near” SEQ ID NO: 1. Further  the claim language is confusing because SEQ ID NO: 1 is a fragment of a naturally occurring genomic DNA sequence and this sequence no longer exists after the bisulfite treatment (step (a)).  Therefore it’s unclear how SEQ ID NO: 1 can be amplified in step (b).  Finally it’s unclear how the region corresponding to the region of SEQ ID NO: 1 that is amplified can comprise a bisulfite convertible cytosine since all the cytosines would have been converted in step (a).  Clarification is requested. 
Claim 2 recites that the “at least one CpG position is present in the 5' region upstream from the transcription start, promoter region, the 5' or 3’ untranslated regions, exon, intron,
exon/intron border and/or in the 3' region downstream of the transcriptional stop”. This
limitation is confusing because Claim 2 depends from claim 1 which requires a region corresponding to the mammalian genomic region of SEQ ID NO: 1. It is noted the SEQ ID NO: 1 is 271bp long and is a sequence “that has not been associated with a specific gene”. SEQ ID NO: 

Claim 15 is drawn to “use of the kit according to claim 13 for identifying, quantifying, and/or monitoring non-classical monocytes in a mammal”. Claim 15 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 16 is drawn to “use of the oligomer or amplicon according to claim 14 for identifying, quantifying, and/or monitoring non-classical monocytes in a mammal”. Claim 16 is indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See MPEP 2173.05(q). 
Claim 19 recites “wherein said at least one CpG position is selected from CpG positions 39, 169, 206, and 242 in the bisulfite converted sequence according to SEQ ID NO: 2 or 3”. This recitation is confusing because it refers to “CpG” positions and the specification teaches that SEQ ID NO: 2 shows “TpG” specific relevant positions.  Therefore it is unclear why SEQ ID NO: 2 is even mentioned in the claim since it doesn’t related to CpGs.  Secondly the claims are confusing because CpG positions recited in claim 19 refer to the actual positions of SEQ ID NO: 1. This is in contrast to claim 3 where “CpG positions” has a different meaning. 


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
Claim 21 is drawn to a method of detecting non-classical monocytes in a sample.  The method comprises bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and producing a amplicon by amplifying from the bisulfite treated DNA a region corresponding to the mammalian genomic region of SEQ ID NO: 1, wherein at least one CpG position in the region corresponding to SEQ ID NO: 1 comprises bisulfite convertible cytosine. 
In view of the recitation of “mammalian” the claims broadly encompass ANY type of mammal (i.e., human, rat, cat, bat, whale, etc.).  The claims encompass amplifying ANY region 
Claim 22 further comprises quantifying a relative amount of non-classical monocytes based on comparing relative amounts of bisulfite convertible cytosine in the region with relative amounts of the bisulfite convertible cytosine in a control gene. Claim 23 states that the control gene is (GAPDH).
Claim 24 is drawn to a method for monitoring the level of non-classical monocytes in a mammal, comprising performing the method according to claim 22, and comparing the relative amount of the non-classical monocytes to a sample taken earlier or in parallel from the same mammal, and/or to a control sample.
Claim 25 is drawn to the method according to claim 21 further comprising distinguishing non-classical monocytes from one or more of the a list of cell types.
Claim 26 is drawn to the method according to claim 21, further comprising the step of concluding on the immune status of the mammal based on the non-classical monocytes.  

The nature of the invention requires a reliable correlation between the methylation status of ANY region corresponding to the mammalian genomic region of SEQ ID NO: 1 and the presence/amount of non-classical monocytes in the sample. Additionally the nature of the invention requires a reliable correlation between the presence/amount of non-classical monocytes in the sample and that patients’ immune status. Finally the nature of the invention requires being able to reliably distinguish non-classical monocytes from other cell types based on the methylation status of ANY region corresponding to the mammalian genomic region of SEQ ID NO: 1. 
 Teachings in the Specification and Examples
The specification (Example 1) teaches that in order to identify corresponding to the mammalian genomic region of SEQ ID NO: 1, qPCR was performed on bisulphite converted samples stemming from the human genomic region according to the following sequence (AMP2213 SEQ ID NO: 1).  The bisulfite converted target regions of the preferred qPCR assay system as developed were TpG specific (SEQ ID NO: 2) and CpG specific (SEQ ID NO: 3).
Figure 1 shows the CpG positions that were analyzed. Non-classical monocytes were demethylated at all positions within SEQ ID NO:  1.  The specification is silent as to the methylation status of any other CpG position within the human genome that is outside of SEQ ID NO: 1.  The specification is silent as to the existence of SEQ ID NO:  1 in any non-human mammal or the methylation status of the CpG positions in non-human mammals. 
State of the Art and the Unpredictability of the Art
While methods of detecting CpG methylation are known in the art, methods of correlating CpG methylation with the presence of a certain cell type (such as non-classical monocytes) are highly unpredictable.    The unpredictability will be discussed below.
The claims are drawn to a method of detecting non-classical monocytes in a sample based on CpG methylation of any region genomic region corresponding to the region of SEQ ID NO: 1 which is 271 bp long.  The specification discloses 7 sites that are present in SEQ ID NO: 1 that can be used to detect the presence of non-classical monocytes. The data given in figure 1 exemplifies that for different cell types, the level of methylation at the CpG positions varies.  The data given in Figure 1 could be used to distinguish non-classical monocytes from the cell types for which data is given.  However it is entirely unpredictable if other regions that “correspond to” SEQ ID NO:  1 but are outside of SEQ ID NO:  1 are also completely demethylated whereas the same motifs are methylated in all other immune cells.   The specification demonstrates that the methylation status of a particular position cannot be used to predict the methylation status at other, even nearby positions.  This is evident by comparing CpG3 in figure 1 to CpG7 in figure 1.  The specification has only provided an invitation for more experimentation. 


    PNG
    media_image2.png
    874
    710
    media_image2.png
    Greyscale

Further it is noted that the specification is not enabled for being able to distinguish non-classical monocytes from any the cell types listed in claim 25 that are have not been 
The claims are drawn to a method of being able to conclude on the immune status of a mammal based the  non-classical monocytes.  However the specification does not provide any guidance as to how the presence/absence of the non-classical monocytes allows one to determine whether or not a person is immune or not immune to a particular disease.  This method is not supported by the teachings in the specification. 
 It is also unpredictable as to whether the results obtained in the specification with human cell samples could be extrapolated ANY mammalian cell sample.  Knowledge that particular CpG loci are hyper/hypo methylated in non-classical monocytes of humans does not allow one to conclude that those CpG loci will also be hyper/hypo methylated in non-classical monocytes of other types of mammals. Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract). As such it is unpredictable as to whether the findings in the instant specification pertaining to humans can be used in methods which encompass ANY mammal. 
Quantity of Experimentation: 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6, 8, 12, 15-16, 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olek (WO 2014170497). 
Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (p. 14, first full paragraph). The preferred cell-type specific markers are given in Table 4 (p. 21, line 2). Olek teaches that the regions disclosed in Tables 4, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).  It is noted that Table 4F contains markers for monocytes and their subtypes.  The ncMOC nm10 is identical to instant SEQ ID NO:  1 at positions 200-249, and is disclosed as a marker for “ncMOC nm10” and “ncMOC” appears to be an abbreviation for non-classical monocytes (see column headings and Figure 1, also).  The “discovery fragment” for the genomic region is given in the table.  The fragment is found within SEQ ID NO: 1 of the present application (see alignment below)

    PNG
    media_image1.png
    111
    653
    media_image1.png
    Greyscale



Olek further teaches the biological sample is obtained from a mammal (abstract). Thus Olek teaches a method comprising a) bisulfite treating isolated genomic DNA from a mammalian cell sample to generate bisulfite treated DNA, and b) producing an amplicon by amplifying from the bisulfite treated DNA a region of SEQ ID NO: 1,  wherein at least one cytosine-phosphate-guanine (CpG) position in the region corresponding to SEQ ID NO: 1 comprises bisulfite convertible cytosine. 
Regarding Claim 2 Olek teaches a method wherein the at least one CpG position is present one of the structures because the structures cover every possible descriptor.  Every genomic portion is upstream or downstream from a transcriptional start or stop, since the claim is unlimited as to how far up or down stream is encompassed within the claim. 
Regarding Claim 3 Olek the fragment taught in Olek comprises CpG positions 206, 242, and 248 of SEQ ID NO:  1.   Olek also teaches that comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human genome for each marker (p. 109, 2nd paragraph).   This includes positions 39, 89, 123, and 169, inherently.  


Regarding Claim 6 Olek teaches that the biological sample is derived from a mammalian body fluid (p. 14, 2nd full paragraph). 
Regarding Claim 8 Olek teaches that the sample does not contain purified or enriched cells (p. 14, 2nd full paragraph). 
Regarding Claim 12 Olek teaches a method wherein the patient has cancer (p. 112 last paragraph). 
Regarding Claim 20 Olek teaches that the DNA sample is whole blood (p. 112 first paragraph and 128, last paragraph). 
Regarding Claim 21 Olek teaches a method wherein DNA of biological sample is isolated, purified and bisulfite treated. Olek teaches that this is followed by qPCR specific for bisulfite-converted cell-type specific and/or cell-type unspecific genomic marker regions (p. 14, first full paragraph). The preferred cell-type specific markers are given in Table 4 (p. 21, line 2). Olek teaches that the regions disclosed in Tables 4, contain CpGs that are specific for the respective blood cell types as shown in the table header. The sequence provided in the column "discovery fragment" is the preferred region and comprises at least one CpG that is specific for the cell type of the respective table (identifiable by the shown data). Also comprised in the context of the various embodiments and aspects of the invention is a region 500 base pairs upstream and downstream of (therefore "around") the sequence of the "discovery fragment" in the human nd paragraph).  It is noted that Table 4F contains markers for monocytes and their subtypes.  The ncMOC nm10 is identical to instant SEQ ID NO:  1 at positions 200-249, and is disclosed as a marker for “ncMOC nm10” and “ncMOC” appears to be an abbreviation for non-classical monocytes (see column headings and Figure 1, also).  The “discovery fragment” for the genomic region is given in the table.  The fragment is found within SEQ ID NO: 1 of the present application.  Thus Olek teaches a method wherein the bisulfite convertible cytosine is indicative of non-classical monocytes in the sample.
Regarding Claim 22 Olek teaches that human blood samples of unknown leukocyte and T-lymphocyte composition of auto-immune diseased volunteers were obtained for assessment of absolute leukocyte and T-lymphocyte composition via qPCR. As for Example 1, DNA of blood samples were isolated, bisulfite converted and relative amount of bisulfite converted DNA assessed via qPCR. Amount of bisulfite convertible DNA in cell-specific gene regions was set in relation to bisulfite convertible DNA of cell-unspecific DNA region (always, cell independent, constant pattern of bisulfite convertibility) to obtain relative amount of assessed cells.  Thus Olek teaches that quantifying a relative amount of a cell type based on comparing relative amounts of said bisulfite convertible cytosine in the region with relative amounts of the bisulfite convertible cytosine in a control gene.
Regarding Claim 23 Olek teaches that control gene is glyceraldehyde 3-phosphate dehydrogenase (GAPDH) (p. 111).
	Regarding Claim 24 Olek teaches a method comprising the step of monitoring said cellular composition in said biological sample as identified by comparing said composition and/or haemogram as identified with the composition in an earlier biological sample taken 
	Regarding Claim 25 Olek teaches that non-classical monocytes  can be distinguished from other cell types based on the methylation status of the marker ncMOC nm10.  (Table 4F)
Regarding Claim 26 Olek teaches a method comprising the step of concluding on the immune status of a mammal based on said epigenetic haemogram as produced (p. 112, second paragraph). 
Regarding Claim 27 Olek teaches a method comprising the step of monitoring said cellular composition in said biological sample as identified by comparing said composition and/or haemogram as identified with the composition in an earlier biological sample taken from the same mammal, and/or with the composition in a control sample. In this aspect, for example, modifications and changes of the cellular composition in a patient can be monitored during a medical treatment (p. 112, third paragraph).


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JULIET C SWITZER/Primary Examiner, Art Unit 1634